The sixtieth anniversary of the United
Nations coincides with the commemoration of my
country’s twenty-fifth year of independence. The
preamble to the Constitution of Saint Vincent and the
Grenadines reaffirms that our nation is founded on the
belief in the supremacy of God and the freedom and
dignity of man. Our national motto, Pax et justitia —
Peace and justice — symbolizes both our reality and
our dream. The universal ideals which inspired the
founding fathers of the United Nations are those which
prompted the lofty proclamations in my nation’s
Constitution. The United Nations Charter taught us a
truth, as though engraved on a tablet of stone, that
while some sleep to dream, we must dream to change
the world for the better.
We in Saint Vincent and the Grenadines accept
unequivocally the fulcrum around which the outcome
document of the High-level Plenary Meeting revolves,
namely, to create a more peaceful, prosperous and
democratic world, and to undertake concrete measures
to continue finding ways to implement the conclusions
of the Millennium Summit and other major United
Nations gatherings so as to provide multilateral
solutions to the problems which touch and concern
development, peace and collective security, human
rights and the rule of law, and the strengthening of the
United Nations.
Yet the outcome document, though certainly a
codified and presumably consensual package, falls
short of what is truly demanded by these extraordinary,
challenging times in the first decade of the twenty-first
century. The larger and more powerful nations are
gripped by an unreasonable fear which, in the process,
constrains them from being reasonably fair. Less
powerful nation-States and those which are small and
weak internationally often beat their collective chests
with an unbecoming self-righteous purity that restrains
them from knowing or understanding what impurity is,
even within themselves.
So, an unwholesome stand-off results.
Meanwhile, around us all, there is a carnival of misery,
a festival of guns. A Caribbean poet laureate tells us
that the faces of men and women are strained and
anxious. Many, if not most persons, become
sceptical — nay, cynical — of the grand efforts of the
world’s leaders. They search instead for an amazing
grace which makes the blind to see and the wretched to
be saved. Along the way, the majesty of faith becomes
metamorphosed, in too many of the world’s
inhabitants, into a believer’s extremism. Man’s reason
cannot quite fathom, this side of eternity, the evil
which extremism breeds. That is an enduring
conundrum of our times which, in this earthly city, we,
amidst all our limitations and weaknesses, must seek to
address appropriately with all our possibilities and
strengths, but without the baggage of economic,
military or cultural imperialism.
Economic imperialism muzzles the mouth with
the food that it eats to live and thus builds resentment
in that very mouth that eats, and even more so among
those who receive no food to eat. Military imperialism
13

begets armed resistance in which a triumph is but a
pause in its impermanence. Cultural imperialism
distorts the mind, but in that very distortion the seed of
its rejection germinates, blossoms and bears a bitter
and even chauvinistic fruit. The presumed solutions of
the powerful have been shown, historically, to be
mirages. Surely, there must be a better way. Nelson
Mandela has taught us that. Together, we are the world;
we are the future. But of all time, only the future is
ours to desecrate; the present is the past, and the past is
our fathers’ mischiefs.
Underlying all of this is a seemingly intractable
socio-economic product of modern globalization — the
contradiction between, on the one hand, a growing
inequality in income distribution globally and, on the
other, the increasing commonality of consumption
patterns. Modern communications, including the
revolution in information technology, have connected
the world as never before. Yet, that very enhanced
connection breeds, justifiably, a great impatience
among those who are most disadvantaged. Economic
adjustment has to be made more swiftly. Time is of the
essence, but that very swiftness engenders socio-
economic dislocation, which poses immense
difficulties for political management.
Those profound challenges require a series of
measures, including more official development
assistance more speedily disbursed, a fair system of
international trade, international peace based on tried
and tested principles of international law, appropriate
reformation of the United Nations and its associate
institutions, and a more tolerant and educated
population worldwide. But we must set about doing so
immediately with conviction, resolution, solidarity and
dignity. The alternative is apocalypse now.
No difficulties, no hardships, no crises, can
justify terrorism. Terrorism wounds the poor and
disadvantaged ever so much. Its barbarism must
continue to be resisted by civilized peoples and nations
internationally. No space must be given to terrorism.
A small multi-island nation like Saint Vincent and
the Grenadines has a bundle of special needs. We are,
therefore, encouraged by the collective recognition by
all the Member States of the United Nations that
special needs and vulnerabilities attend small island
developing States. We are heartened, too, by the
reaffirmation of the Member States’ commitment to
address these special needs and vulnerabilities. There
are reams of paper commitments in the Mauritius
Strategy adopted by the International Meeting to
Review the Implementation of the Programme of
Action for the Sustainable Development of Small
Island Developing States, in the Barbados Programme
of Action and in the outcome document of the twenty-
second special session of the General Assembly.
We realize that the just-concluded United Nations
High-level Plenary Meeting has undertaken to promote
greater international cooperation and partnership for
the implementation of the solemn commitments
through, among other things, the mobilization of
domestic and international resources, the promotion of
international trade as an engine for development and
increased international financial and technical
cooperation.
These splendid commitments and undertakings,
like all words, must be made flesh if they are to signify
anything. To be sure, heard melodies are sweet, but
those unheard will be sweeter in uplifting action. In
this regard, I reaffirm, without here repeating, all that I
stated in my speech to this body last Friday,
16 September, on the development agenda focused on
the Millennium Development Goals and a sustainable
condition beyond them for countries like my own.
Certainly, a fair resolution to the banana trade impasse
in Europe must be fashioned without condemning our
poor banana farmers and workers to further penury and
misery.
The recent occurrences in Asia, the Caribbean
and the southern United States of devastating storms
and hurricanes, and in Africa, of terrible droughts,
demand a more coordinated and rational approach
internationally to issues of climate change, disaster
preparedness, and post-disaster rehabilitation. By and
large, there have been ad hoc national, as distinct from
international, approaches. To the extent that
international mechanisms exist for prompt and
appropriate relief work, they are clearly inadequate for
the tasks at hand.
This is undoubtedly an area in which the United
Nations and one or more of its agencies or associate
institutions ought to be able to make a significant
difference to the well being of real flesh-and-blood
people. After all, natural disasters respect no territorial
boundaries or power blocs; calamities from nature have
a studied ideological neutrality. They are the same sad
songs heard from ancient times by emperor, vassals
14

and clown; and in modern times, increasingly by the
rich and the poor. But they afflict the poor more
disastrously than any other group. This matter demands
urgent international attention. The pain and anguish
evoked by President George Bush in his most recent
speech on the Katrina disaster must surely move to
concerted international action even those who stand
amid the alien corn.
A sustained, coordinated response is needed if we
are to avoid an ignoble “disaster fatigue” that treats a
natural disaster in one country as a momentary
distraction from normalcy, as television images
determine, until the next one arrives. Grenada is a case
in point. It was laid waste in September 2004 by
Hurricane Ivan, but its recovery effort has been slowed
by the focus on the more recent catastrophes from
nature in South Asia, Niger and the southern United
States. Grenada still cries out for massive international
assistance. We must help. There is still an enduring
need, even after the television cameras have gone
elsewhere. This applies, too, in relation to man-made
disasters, such as in Darfur.
The ever-deteriorating state of affairs in our
Caribbean Community (CARICOM) neighbour Haiti
demonstrates vividly the inherent dangers of meddling
with the democratic process. Since I spoke on the
issue, more in sadness than in anger, one year ago, the
situation has disintegrated. The so-called Government,
implanted without any mandate from the people, has
neither the political will nor the popular support to
undertake the measures necessary to return that poor,
traumatized country to some semblance of normalcy.
There has been no serious effort at disarming the gangs
that roam the towns and countryside and practice mob
justice. Political victimization continues apace with the
cruel detention and violation of the human rights of
former Prime Minister Yvon Neptune, the most glaring
example; while, on the other side of the coin, the
decision of the Supreme Court to quash the sentences
of 15 thugs from the Front for Advancement and
Progress in Haiti (FRAPH), convicted of involvement
in the 1994 Raboteau massacre, has all the elements of
political motivation.
Saint Vincent and the Grenadines, with its
CARICOM partners, is anxious to welcome Haiti back
into the organs of our regional body. But it would be a
betrayal of all that we hold dear to ignore the
interruption of democracy, the abuses of human rights
and the breakdown of law and order merely to appease
perfidious power. We support the work of the United
Nations Stabilization Mission in Haiti (MINUSTAH),
while believing that the United Nations forces have
neither the manpower nor the resources required to
perform the miracle that they have been entrusted to
conjure.
From time to time, one or more of our traditional
friends and allies have shown displeasure at one or
more of our decisions in the field of international
relations. Some appear not to appreciate the necessity
and desirability of small States, such as Saint Vincent
and the Grenadines, seeking, and oft-times finding,
more economic and political space to enhance their
capacity to address more efficaciously the harsh winds
from the external political economy and to do so in the
interest of our people’s humanization. No one has
anything to fear from us. None of our friends can
reasonably ask us to adopt their enemies as our own. It
is part of our quest to get adversaries to speak sensibly
to one another and resolve their differences,
particularly if they are our neighbours. We pick fights
with no one; and we do not pick other people’s fights.
One of the best and most loyal friends over our
country’s 25 years of independence has been the
Republic of China on Taiwan. Our relationship has
been exemplary and is characterized by mutual respect,
solidarity and a desire for international peace, in
accordance with the principles enshrined in the Charter
of the United Nations. Taiwan, a magnificent political
expression of the Chinese civilization, has partnered
beautifully with Saint Vincent and the Grenadines, a
component of our Caribbean civilization. We
unequivocally support the quest of Taiwan to be
represented at the United Nations and other
international bodies. It is unfair, unreasonable and
irrational to exclude a country of 23 million persons,
with a thriving economy and a nobility of purpose,
from the United Nations. Further, we urge the United
Nations to take the lead in promoting constructive
dialogue and friendly engagement between the
People’s Republic of China and the Republic of China
on Taiwan. Bellicose conduct across the Taiwan Strait
cannot be condoned in a world striving for enhanced
peace and collective security.
Let me end by expressing the hope that the
United Nations may achieve, in the next 60 years,
greater and greater success in its goals of bringing
hope to the hopeless, providing food for the hungry
15

and spreading peace, stability and sustainability for
now and forever. Let this not be the road less travelled.